department of the treasury internal_revenue_service te_ge division date tax_exempt_and_government_entities_division ‘release number release date uil taxpayer_identification_number org form ‘990 tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f legend org name of organization num ein number datel effective date date2 year end after effective date org uil person to contact identification_number contact telephone number in reply refer to ein num last date for filing a petition with the tax_court dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january xxxx our adverse determination was made for the following reasons inurement and or private benefit of an sec_501’s assets in any form or amount is prohibited the organization’s assets inured to the benefit of the founder and president of the organization’s private interests through payment of personal expenditures undocumented loans and payments of cash third parties were insiders and therefore received a private benefit inurement and or private benefit is therefore a justifiable cause for revocation and it is hereby recommended that their exempt status should be revoked effective january xxxx in accordance with the treasury regulations and rulings of the court of law you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt putpose rather you were operated for the benefit of private interests and a part of your net_earnings inured to the benefit of your founder and board members contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december xxxx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling local taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations form 886-a explanation of items schedule or exhibit no name of taxpayer org year ended legend primary tp - name of president org name of organization addressi - place business num ein number addre sec_2 - second office date1 effective date date2 year end after effective date addre sec_3 - related_entity states - organizing state of inc whether the exempt status of a daycare which provided childcare services allowing parents to be gainfully_employed should have their exempt status revoked effective date1 due to the assets of the organization inuring to the benefit of private interest s facts org org daycare registered with the state of states as a non stock corporation on may the states department of financial institutions lists primary tp as the registered xxxx agent of the organization a review of the form_1023 application_for recognition of exemption under c of the internal_revenue_code filed by the taxpayer showed the following individuals as officers of the taxpayer primary tp president primary tp sr vice president name of officer secretary the taxpayer was granted tax exempt status under sec_501 on july xxxx the effective date of exemption for the taxpayer was may of xxxx the taxpayer had not filed a return from its inception until september xxxx pursuant to the audit conducted the examiner successfully solicited the returns for years - the examiner received limited records to substantiate the filed returns the records although limited did bring the following to light e e primary tp formed a for-profit day care development of which he was the sole owner 1120-s filer operational in late - org this entity became the locations run applications filed with the state were by org daycare and org development per the licensing o addre sec_1 - org daycare o addre sec_2 - org daycare o addre sec_3 - org development original license lists org daycare as the licensee primary tp indicated this site actually belonged to org development organization later changed the license to reflect that this organization is org department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org explanation of items schedule or exhibit no year ended development's the revenues and expenses for this site were reported on org development’s 1120-s returns addre sec_1 - org development o o address2- org development revenues for the principal organizations per the records returns are as follows years - o org daycare - o org developments - org daycare paid the start-up costs of org development locations during the year these start-up costs were detailed as loans in the general ending december no interest was ledger from years calculated on the loans per the general ledger the general ledger for years and no substantiation was provided evidencing these amounts as loans loan agreement payment schedule fixed maturity day collateral reflects an interest rate of - the present in the years and etc - the org developments from ran both organizations out of the corporate office on addre sec_3 expenses for both entities were paid out of the corporate office and the revenues for both entities were controlled by the corporate office org development org development used the loan payable representing the amounts owed to org daycare as a clearing account whereby revenues were charged against this account to increase org development's liability to org daycare and actual expenses_incurred overhead allocations and payroll allocations were charged against this account to reduce amounts owed to org daycare overhead expenditures were allocated between the two entities based on revenues payroll was allocated based on location net increase decrease to this account the difference between revenues and expenses represented the there were issues raised by the effect of the consolidation of the administration of the two organizations the initial balance in this loan account represented funds paid out to start-up the for-profit locations its questionable why after the for-profit location was started all the revenues and expenses for both entities flowed through it as the non- profit location was reportedly the only profitable organization and as the non-profit entity was in existence longer it would follow that any consolidation of administration would have flowed through the non-profit paid out in start-up costs represents regardless of intent the amounts purely paid out for the benefit of org development no loan contract or repayment schedule between org daycare and org development was provided department of the treasury - internal_revenue_service form 886-a initial form 886-a name of taxpayer org explanation of items year ended schedule or exhibit no during the examination for these payments development provided allocations to this account from company transactions the amount owed to org daycare from as follows per the general ledger no evidence was shown that org the payments received the subsequent onward can be looked at as separate inter- is listed collateral for year year year year org development for payroll_taxes - - - - after deducting reported liability org daycare owes e in org daycare paid in org investments agreed to pay primary tp formed org investments inc org investments org investments owns rental property to sellers for property land_contract in another the aeneral ledger reflected this as a loan to org investments was allocated from org daycare to org investments per the general no ledger loan contract or repayment schedule between org daycare and org investments was provided during the no evidence was provided to show that org investments provided collateral for the loans received the gross amount_loaned to org investments from org daycare is the no payment activity or interest charges were shown in the general ledger through audit a e general ledger detailed donations given to employees for at least total o emp1- o emp2 - o emp3- o primary tp- e e e made to father sr in the loan was wiped off the books at loan of it’s unclear how this money was paid back no the end of with an adjusting entry no interest was charged on the loan disbursed to father sr per the general ledger loan contract or repayment schedule between father sr and org daycare was presented during the audit various other employee advances and loans were issued to employees it's unclear whether all of the loans were successfully paid back roughly daycare during the years in reimbursements was made to primary tp directly by org the reimbursements per the general ledger - department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org explanation of items year ended schedule or exhibit no travel included expenses automobile repairs et cetera audit to substantiate that these were all legitimate expenses education conferences expenditures repair no documentation was presented during the supplies building a conversation with primary tp he indicated that org daycare and org in developments went out of business as of in regards to any loans made to employees he indicated that there may have been some type of basic document in some cases but there were various verbal agreements made he also indicated that one of their locations had been taken by the city imminent domain and his creditors got a letter about their stake in the asset jr primary tp jr ’s use of org daycare’s assets to fund his private interests is inurement a disqualifying factor to exemption the presence of inurement at any level is law regulation sec_1 c - c treasury distribution of eamings -an organization is not operated exclusively for one or more exempt purposes if part to the benefit of private shareholders or individuals for the definition of the words private shareholder or individual’ see paragraph c of sec_1_501_a_-1 net_earnings inure in whole or its in regulation sec_1 a - c treasury c private_shareholder_or_individual defined -the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization 893_f2d_529 c a date the stipulated record indicates that taxpayer made several interest-free loans to m-w without obtaining any written security or even any written evidence_of_indebtedness while some loan repayments have been made the repayments do not match the loan amounts and the total amount_loaned exceeds the total repaid there is no evidence in the record indicating whether the full amounts taxpayer loaned to m-w have been or will ever be repaid the record also does not support taxpayer's argument that some of the loans were in fact prepayment of rent courts have frequently held that loans extended on advantageous terms by an exempt_organization to its founders or shareholders or to an entity controlled by them indicate private_inurement in violation of sec_501 although control of financial decisions by individuals who appear to benefit personally from certain expenditures does not necessarily indicate inurement of benefit to private individuals those factors coupled with the administrative record to indicate the or no facts little department of the treasury - internal_revenue_service form 886-a in form 886-a name of taxpayer org explanation of items year ended schedule or exhibit no reasonableness and appropriateness of the expenses are sufficient to convince us that there is indeed prohibitive private_inurement orange county agr soc inc v commissioner wl tax_court date here the society did not charge interest on the loans it made to ocf and m-w further the repayment dates if any are unknown the use of the society's funds without interest constitutes a benefit to the borrowers m-w and ocf both of whom were owned by persons having a controlling_interest in the society thus as a result of these loans part of the ' society's earnings inured to the benefit of private interests which is in contravention of sec_501 see unitary mission church supra western catholic church v commissioner t c church in boston v commissioner 71_t c in summary we hold that respondent properly revoked the society's previously granted tax exemption easter house v u s ci ct ci ct date a loan in excess of dollar_figure was made by plaintiff to the tzyril foundation the record contains nothing concerning any terms or repayment schedule relative to this loan however plaintiffs financial statement does indicate that plaintiff planned to write off the tzyril loan as a bad_debt the financial statement also showed a loan outstanding to friends in the amount of dollar_figure the record shows that this loan to friends was expressly made without any terms or repayment schedule finally a smaller loan for over dollar_figure was made by plaintiff to loan was repaid plaintiff claims that the friends and tzyril loans should not disqualify it from exempt status because they were made to organizations similar to itself for charitable purposes there is absolutely no evidence in the record relative to the purposes of these loans the loan to suko was made to a for-profit corporation apparently the loan was not outstanding at the time of plaintiffs application nevertheless the fact that it was made shows that companies controlled by kurtz had a source of loan credit in plaintiff the existence of a source of credit is what it important the suko corporation indications from all record this the in government’s position c - c indicates that not operated treasury regulation exclusively for exempt purposes if its net_earnings inure to the benefit of private interests private interests as defined in sec_1 a - c refers to any individual having a personal or private interest in the activities of the organization an organization is in orange county agr soc inc v commissioner and in easter house v u s it was ruled that loans extended on financial terms that are advantageous to an exempt organization’s founders or shareholders represent a form of private_inurement in both these cases the exempt department of the treasury - internal_revenue_service form 886-a schedule or name of taxpayer org year ended organizations in question had their tax-exempt status revoked in terms of what constitutes an advantageous loan the following was noted infrequent loan payments little or no interest charged no collateral on the loan absence of a loan document doubt as to whether the funds were or will ever be repaid no set repayment schedule plan primary tp was an individual having a personal private interest in the activities of org daycare as the organization’s founder and president the fact pattern as detailed indicates various forms of questionable benefits paid to him and other individuals including employees and other officers of the organization primary tp jr ’s companies received hundreds of thousands of dollars in loans the substantiation provided during the examination testified to the fact that overall these loans were made without supporting loan documentation there was no interest was charged in some cases org investments loan org development loan for a few of the years no payments were made in some cases org investments loan payments that were made involved questionable allocations especially since the for-profit org development maintained control_over the tax- exempt organization’s receipts and disbursements org development there was no collateral backing up these loans and as of the is highly questionable that org developments can has repaid org daycare also at the time the loans were being paid out to start-up primary tp jr ’s for-profit interests org had unpaid employment_taxes which continued to accrue and cause problems with the exempt daycare’s ability to operate in later years collections was assigned the case an exempt_organization is not allowed to provide financial benefits to outside private interests to its own detriment overall the tax-exempt organization's assets were lent out with little or no protection latest information received it transactions were a way that structured loan such the in the addition to in loans various other forms of inurement as noted above included unsubstantiated expense reimbursements and donations to employees instead of wages subject_to employment_taxes as indicated in sec_1 c - c an organization is not operated exclusively for exempt purposes if it’s net_earnings inure in whole or part to private interests taxpayer’s position position not provided conclusion inurement of an sec_501’s assets in any form or amount is prohibited as org’s assets inured to the benefit of private interests in various forms and amounts it department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer org explanation of items year ended schedule or exhibit no is hereby recommended that their exempt status should be revoked effective date in accordance with the treasury regulations and rulings of the court of law if the proposed revocation becomes final the organization will be required to file income_tax returns for the years ending date forward the appropriate state officials will also be notified in accordance with sec_6104 department of the treasury - internal_revenue_service form 886-a
